Per Curiam.
*391{¶ 1} Appellant, Damon Robinson, commenced this action in the Tenth District *284Court of Appeals seeking a writ of mandamus against appellee, Ohio Adult Parole Authority. The court of appeals referred the case to a magistrate, and on July 25, 2016, the magistrate purported to dismiss the petition sua sponte. On November 30, 2017, we affirmed the judgment of the court of appeals. --- Ohio St.3d ----, 2017-Ohio-8721, --- N.E.3d ----.
{¶ 2} Upon further consideration, however, we conclude that we lacked jurisdiction to hear and decide the case. Proceedings before a magistrate are governed by Civ.R. 53, as expressly incorporated by Loc.R. 13(M)(1) of the Tenth District Court of Appeals. Under that rule, a "magistrate's decision is not effective unless adopted by the court." Civ.R. 53(D)(4)(a). For this reason, a magistrate's decision, standing alone, is not a final, appealable order. See State ex rel. Boddie v. Franklin Cty. 911 Admr. , 135 Ohio St.3d 248, 2013-Ohio-401, 985 N.E.2d 1263. Because the court of appeals did not adopt the magistrate's decision, Robinson never received a final, appealable order.
*392{¶ 3} We hereby withdraw the prior opinion and order it withdrawn from official publication. It therefore has no precedential value. See In re Adoption of Ridenour , 61 Ohio St.3d 319, 327, 574 N.E.2d 1055 (1991), fn. 6. We dismiss this appeal for lack of a final, appealable order.
Cause dismissed.
O'Connor, C.J., and French, O'Neill, Fischer, and DeWine, JJ., concur.
O'Donnell and Kennedy, JJ., concur in judgment only.